DETAILED ACTION

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
Applicant must select a SINGLE species from each of the following groups of species (necessitating a selection of 4 species in total – one each from Group A, Group B, Group C, and Group D):

Species A1 – wherein the stiffening structure comprises several stiffening elements not joined to one another in the toroidal interior cavity (Figs. 1A, 1B).
Species A2 – wherein the stiffening structure comprises one stiffening element in the toroidal interior cavity (Fig. 1C).

Species B1 – wherein the at least one stiffening element of the stiffening structure extends continuously in the toroidal interior cavity without intersecting the equatorial plane (Figs. 1A, 1B).
Species B2 – wherein the at least one stiffening element of the stiffening structure extends continuously in the toroidal interior cavity and intersects the equatorial plane (Fig. 1C).

Species C1 – wherein the stiffening structure is symmetric with respect to the equatorial plane (Figs. 1A, 1B). 
Species C2 – wherein the stiffening structure is asymmetric with respect to the equatorial plane (Fig. 1C).

Species D1 – wherein any stiffening element is a two-dimensional element (Fig. 2).
Species D2 – wherein any stiffening element is a one-dimensional element of filament or cord type (Fig 3).

Applicant is required, in reply to this action, to elect a SINGLE species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 1.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species of Group A, Group B, Group C, and Group D lack unity of invention because even though the inventions of these groups require the technical feature of a tire comprising “a stiffening structure, comprising at least one stiffening element extending continuously in the toroidal interior cavity, from a crown interface connected to a radially inner face of the crown, to a bead interface connected to an axially inner face of the bead, in that the stiffening structure is distributed circumferentially over the entire circumference of the tire, in that the axially outermost stiffening element crown interface is positioned, with respect to the equatorial plane, at an axial distance A at most equal to 0.45 times the axial width S, and in that the radially outermost stiffening element bead interface is positioned, with respect to a radially innermost point of the axially inner face of the bead, at a radial distance B at most equal to 0.5 times the radial height H”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Oshima (JP 2015-077922, see updated machine translation provided) (of record).  
Oshima discloses a tire comprising a stiffening structure (Fig. 1: 72), comprising at least one stiffening element (Fig. 1: 7, 8, 9) extending continuously in the toroidal interior cavity ([0018]), from a crown interface connected to a radially inner face of the crown (Fig. 1: 74) ([0020]), to a bead interface connected to an axially inner face of the bead (Fig. 1: 73) ([0020]), in that the stiffening structure is distributed circumferentially over the entire circumference of the tire ([0018], [0020]), in that the axially outermost stiffening element crown interface is positioned, with respect to the equatorial plane, at an axial distance A at most equal to 0.45 times the axial width S (See annotated Fig. 1 below), and in that the radially outermost stiffening element bead interface is positioned, with respect to a radially innermost point of the axially inner face of the bead, at a radial distance B at most equal to 0.5 times the radial height H (See annotated Fig. 1 below).

    PNG
    media_image1.png
    684
    679
    media_image1.png
    Greyscale

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 8:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN SMITH (née WHATLEY) can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749